Citation Nr: 0702537	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-09 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic myeloid 
leukemia due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant active military service from June 1964 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before the undersigned in Washington, D.C. held in October 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the hearing before the Board, the veteran noted that he 
was receiving Social Security Administration (SSA) disability 
benefits for his leukemia.  As records supportive of the 
veteran's claim of entitlement to service connection for 
chronic myeloid leukemia due to herbicide exposure might be 
in the possession of the SSA, the RO should obtain all 
records pertaining to the veteran's receipt of SSA disability 
benefits. 

The Board also acknowledges the medical opinion provided by a 
VA staff medical oncologist in April 2004 noting that a study 
done at East Orange VA Medical Center on May 7, 2002 
indicated the presence of a small aggregate of lymphoid 
cells, which could represent a low grade form of 
lymphoproliferative process.   The VA doctor continued that 
the terminology is synonymous with non-Hodgkin's lymphoma.  
The Board acknowledges June 2005 statements from Charles I. 
Jarowski, M.D. and from Subhash C. Gulati, M.D., Ph.D. 
providing a possible link between the veteran's chronic 
myeloid leukemia and Agent Orange exposure.  In light of 
these medical statements, the Board finds that a medical 
opinion is necessary to meet the requirements of 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.   The RO should obtain all records from 
the Social Security Administration 
pertaining to the veteran's application 
for Social Security Disability benefits, 
to include any disability determination 
and any records upon which the 
determination is based.

2.  The RO should arrange for a medical 
examination and review of the veteran's 
claims file by an appropriate VA medical 
doctor.  The examiner should review the 
entire claims file.  The VA medical doctor 
is requested to respond to the following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) 
that the veteran's chronic myeloid 
leukemia is causally related to 
service, including exposure to 
herbicides?

b)  Is chronic myeloid leukemia is a 
type of non-Hodgkin's lymphoma?

The VA examiner should offer a rationale 
for all opinions expressed and should also 
address the opinions offered by the VA 
staff medical oncologist in April 2004, Dr. 
Jarowski, and Dr. Gulati.  If any opinion 
cannot be provided without resorting to 
speculation, the examiner should so 
indicate.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence. If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue 
a Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



